Citation Nr: 0930333	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating higher than 10 percent for a bipolar 
disorder, including the propriety of a reduction from 100 
percent to 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran served on a period of active duty for training 
from March 1996 to July 1996 and on active duty from January 
1997 to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and April 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In the February 2006 
decision, the RO reduced the Veteran's disability rating for 
his service-connected bipolar disorder from 100 percent to 0 
percent.  Pursuant to the Veteran's timely notice of 
disagreement, the RO issued a rating decision in April 2006 
awarding the Veteran a rating of 10 percent for his bipolar 
disorder, effective from the date the 0 percent rating had 
been effective.  


FINDING OF FACT

In August 2009, prior to the Board's promulgation of a 
decision in the appeal, VA received a statement from the 
Veteran in which he expressed his desire to withdraw his 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met on the issue of entitlement to a rating higher than 10 
percent for a bipolar disorder, including the propriety of a 
reduction from 100 percent to 10 percent.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 
(2008).  A substantive appeal may be withdrawn in writing and 
is effective when received by the RO prior to the appeal 
being transferred to the Board, or when received by the Board 
before it issues a final decision. 38 C.F.R. § 20.204(b) 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204(a) (2008).

By a June 2009 statement, which was received by VA in August 
2009, prior to the issuance of a decision by the Board, the 
Veteran stated that he wished to withdraw his appeal.  This 
was done in writing.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
the claim as to the propriety of the reduction of the 
evaluation for service-connected bipolar disorder from 100 
percent to 10 percent, and entitlement to a rating higher 
than 10 percent for bipolar disorder.  Accordingly, the Board 
will dismiss the appeal.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


